HID 007A (Rev. 02 /14) Motion to Appear Pro Hac Vice

UNITED STATES DISTRICT COURT

 

 

 

for the

District of Hawaii
Patricia Grossman §

) 1 :18-CV-00493-DKW-RT
Case No.

Plaint§# §
v. )
Hawaii Government Employees )
Association/AFSCME Local 152, et al. )
Defendant )
)

 

MOTION TO APPEAR PRO HAC VICE
(Attach Declaration of Counsel in support of motion. $300.00 assessment required to be paid through Pay.gov.)

 

Name of Attorney: Matthew J. Murray

 

F irm Name: Altshuler Berzon LLP

 

Fil‘m AddreSS: 177 Post Street, Suite 300
San Francisco, CA 94108

 

Attomey CM/ECF mmurray@altshulerberzon.com

 

 

 

 

 

Primary email address:

Firm Telephon€: (415) 421-7151 Firm Fax§ (415) 362-8064
Party Represented: Hawaii Govemment Employees Association, AFSCME Local 152, AFL-CIO
Name/Addr€SS James E.T. Koshiba, Jonathan E. Spiker

of Local Counsel Koshiba Price & Gruebner, AAL, ALC

707 Richards Street, Suite 610 Honolulu, llawaii 96813

 

 

Pursuant to LR 83 . 1 (e) of the Local Rules of Practice for the United States District Court for the District of Hawaii, the undersigned
applies for an order permitting the above-named attorney to appear and participate as counsel pro hac vice for the above-named
party in all matters in the above-captioned case or proceeding This request is based on the declaration of the attorney seeking to

appear pro hac vice.

l[ l3() ! l"\ lew'%m `/j&/ i&,\, Jonathan spiker

l:Dated Signature* (Print name if original signature)

*If this motion is being signed by local counsel on behalf of the applicant, the signature constitutes consent to the
designation as associate counsel; otherwise such consent shall be filed separately

 

 

 

HID 007A (Rev,OZ /14) Declaration of Counsel

UNITED STATES DISTRICT CoURT

for the
District of Hawaii

 

 

 

 

 

Patricia Grossman )
)
Plainziff ) Case NO_ l :18-CV-00493-DKW-RT

v )

)

Hawaii Government Employees Association/AFSCME Local )
152, et al.

)

Defendanl )

)

DECLARATION OF COUNSEL

(Attach to Motion to Appear Pro Hac Vice.)

 

 

Name of Declarant: Matthew J. Murray

 

lam not a resident of the District of Hawaii, am not regularly employed in the District of Hawaii, and am not regularly
engaged in business, professional or law-related activities in the District of Hawaii, and that:

l . The city and state of my residence and office address is:
Residence: Berke|ey, Ca|ifornia
Office: San Francisco, California

2. I have been admitted to practice in the following courts on the dates noted:
California State Bar SBN: 271461(November 30, 2010); (Northern District of Ca|ifornia (December 20, 2010);
9th Circuit Court of Appea|s ( December 2, 2010).

3. lam in good standing and eligible to practice in the following courts (declarant may state “All of the courts
identified in paragraph 2"):
All of the courts identified in paragraph 2.

4. I (a) am not currently involved in disciplinary proceedings before any state bar, federal bar, or any equivalent;
(b) have not in the past 10 years been suspended, disbarred, or otherwise subject to other disciplinary proceeding
before any state bar, federal bar, or its equivalent; (c) have not been denied admission pro hac vice by any court or
agency in the past 10 years; and (d) have not been the subject of a criminal investigation known to the attorney or
a criminal prosecution or conviction in any court in the past ten (10) years.

Correct.

 

 

 

 

 

5. If I am concurrently making or have made within the preceding year a motion to appear pro hac vice in
a~case or proceeding in the District of Hawaii, the title and number of each matter is stated below,
together with the date of the motion and Whether the motion was granted.

N/A

6. I designate the following to serve as associate counsel Who is a member in good standing of the bar of
the United States District Court for the District of Hawaii and maintains an office in this district, with
the address, telephone and fax numbers, and e-mail address noted:

James E.T. Koshiba, Jonathan E. Spiker

Koshiba Price & Gruebner, AAL, ALC

707 Richards Street, Suite 610 Honolulu, Hawaii 96813
Phone: 808-523-3900; Fax: 808-526-9829
jkoshiba@koshibalaw.com; jspiker@koshibalaw.com

CM/ECF: Filing documents electronically/Receiving e-m ail notification.
@Full participation I am requesting a waiver of the required CM/ECF training l am a registered user of

CM/ECF in the following Bankruptcy and/or District Court(s):
Northern District of Ca|ifornia, Distrlct of Oregon. Western District of Washlngton, Northern District of F|orida

OFull participation Computer Based Training (CB'I`) completed I have completed CBT modules
l and 2 currently available on the USDC District of Hawaii website at: Www.hid.uscourts.gov

I will abide by all orders, rules, and administrative procedures governing the use of my login and password

a.
and the electronic filing of documents in the CM/ECF system of the United States District Court for the
District of Hawaii.

b. Use of my CM/ECF User login and password constitutes my signature on an electronically filed document for

all purposes and shall have the same force and effect as if I had affixed my signature on a paper copy of the
document being filed (full participation registrants only).
I may authorize one or more employees or office staff members to use my login and password for the
electronic filing of a document. However, such use constitutes my signature on the electronically filed
document I will not knowingly permit use of my login and password by anyone not so authorized, l shall take
steps to prevent such unauthorized use, and I shall be fully responsible for all use of the login and password
whether authorized or unauthorized If authorization to use a login and password is withdrawn (e.g., when a
staff member leaves employment) or if unauthorized use of a login and password is suspected, I shall select
and activate a new password for use in the CM/ECF system. I also shall immediately notify the court upon
learning of any unauthorized use. Iunderstand that failure to change the password and notify the court may
result' in sanctions (full participation registrants only).
d. This registration constitutes my waiver of service of a paper copy of a notice and a request in writing that,
instead of notice by mail, notice be sent to me by electronic transmission through the court’s CM/ECF system.
This also constitutes my consent in writing to accept service of documents by e-mail through the CM/ECF
system. Iwill maintain an active e-mail account for notice and service by electronic transmission, and will
keep such e-mail account information current in my CM/ECF User account.

1 declare under penalty of perjury that the foregoing is true and correct. (Attach any additional pages if any
further explanation is needed)

1120/ia /t,.,i¢;<%,\,v/‘(,,,_"/,7

Dated:
Sigéi\re

CONSENT OF LOCAL COUNSEL
(Local counsel may sign below if consent is not recorded elsewhere.)

Dated: \ljoi'q M’

/ Sig ature

 

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

 

 

 

 

 

 

 

1: 8- -()04 3-DKW- T
Patricia Grossman § Case' NO' l CV 9 R
) ORDER GRANTING MOTION TO
Plaintiff, ) APPEAR PRO HAC VICE AS TO
) Matthew J. Murray
vs. )
Hawaii Government Employees Association/AFSCME )
Local 152, et al. §
Defendant. )
)
ORDER GRANTING MOTION
TO APPEAR PRO HAC VICE
The court GRANTS the Monon Of Mafthew J- Murray co
Appear Pro Hac'Vice.
Name of Attomey: f Matthew J. Murray
Firm Name: Altshuler Berzon LLP
Firm Address; 177 Post Street, Suite 300

San Francisco, CA 94108

 

 

 

Attomey CM/ECF

Primary emai} address; mmurray@altshulerberzon.com

Firm Telephone: (415) 421-7151

Pal-ty Represented Hawaii Government Employees Association, AFSCME Local 152, AFL-CIO

 

 

 

IT IS SO ORDERED.
'DATED: Honolulu, Hawaii,

 

 

